In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00214-CR



         PATRICK LEE WALLACE, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1323172




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                           MEMORANDUM OPINION
            Patrick Lee Wallace pled guilty to his third offense of driving while intoxicated. Pursuant

to the terms of a negotiated plea agreement, the trial court suspended Wallace’s sentence of three

years’ imprisonment, placed him on community supervision for a period of three years, and

ordered him to pay a $1,500.00 fine and $524.00 in court costs. Based on its findings that Wallace

had failed to comply with the terms and conditions of his community supervision, the trial court

revoked his community supervision, sentenced him to three years’ imprisonment, and ordered him

to pay a $1,500.00 fine, $524.00 in court costs, and $500.00 in attorney fees for counsel appointed

to Wallace during the revocation proceedings.

            On appeal, Wallace argues that because he was indigent, the trial court erred in ordering

him to pay attorney fees for counsel appointed during the revocation proceedings. Wallace also

argues that the State failed to meet its burden to establish that he violated three terms and

conditions of his community supervision involving the payment of fines and fees, even though he

fails to challenge the legal sufficiency of the evidence supporting the trial court’s finding that he

violated five other terms and conditions of his community supervision.1

            Because Wallace’s testimony during the revocation proceedings supported the trial court’s

ruling that he had the ability to pay attorney fees, we overrule Wallace’s first point of error.

Additionally, because Wallace has failed to attack all grounds supporting the revocation of his

community supervision, we affirm the trial court’s judgment.




1
    The State has not filed a brief in this case.

                                                     2
I.          The Trial Court’s Conclusion that Wallace had the Ability to Pay Attorney Fees is
            Supported by the Record

            Under Article 26.05(g) of the Texas Code of Criminal Procedure, a trial court has the

authority to order the reimbursement of court-appointed attorney fees only if “the judge determines

that a defendant has financial resources that enable the defendant to offset in part or in whole the

costs of the legal services provided . . . including any expenses and costs.” TEX. CODE CRIM. PROC.

ANN. art. 26.05(g) (West Supp. 2016). “[T]he defendant’s financial resources and ability to pay

are explicit critical elements in the trial court’s determination of the propriety of ordering

reimbursement of costs and fees” of legal services provided. Armstrong v. State, 340 S.W.3d 759,

765–66 (Tex. Crim. App. 2011) (quoting Mayer v. State, 309 S.W.3d 552, 556 (Tex. Crim. App.

2010)).

            The trial court found that Wallace was indigent.2 He was presumed to remain indigent

absent record proof of a material change in his circumstances. See TEX. CODE CRIM. PROC. ANN.

arts. 26.04(p), 26.05(g) (West Supp. 2016); Mayer v. State, 309 S.W.3d 552, 557 (Tex. Crim. App.

2010); Watkins v. State, 333 S.W.3d 771, 781–82 (Tex. App.—Waco 2010, pet. ref’d).

            On October 26, 2016, two months before the revocation hearing, Wallace filled out a form

demonstrating that for the past three years, he had been employed by “Trademanagement Serv.,”

was making $20.00 per hour, and was working forty hours per week. Wallace informed the court

that his net take home pay per month was $2,480.00. He stated that his monthly expenses were

$2,450.00, which included $200.00 per month for entertainment. Based on these representations,


2
    The trial court also appointed Wallace counsel on appeal.

                                                            3
the trial court found Wallace indigent and appointed him counsel for the revocation proceedings.

However, Wallace testified at the revocation hearing that he could pay “$1,200.00 today” and that

he could pay any other amounts required under the terms and conditions of his community

supervision “in a timely manner.”

       In light of Wallace’s testimony, the trial court expressly found that Wallace had the ability

to pay $500.00 in attorney fees. Because the record supports the trial court’s finding, we overrule

Wallace’s first point of error.

II.    Unchallenged Grounds Support the Trial Court’s Decision to Revoke Wallace’s
       Community Supervision

       Wallace raises a challenge to the legal sufficiency of the evidence supporting three of the

eight grounds contained in the State’s motion to revoke. Five grounds remain unchallenged.

       One sufficient ground for revocation supports a trial court’s order revoking community

supervision. Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009). Thus, when an

appellant does not challenge every ground found true by the trial court during revocation

proceedings, “nothing is presented for review.” Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim.

App. [Panel Op.] 1980).

       Accordingly, after reviewing the record of the revocation proceedings, we hold that

Wallace has failed to show that the trial court abused its discretion in revoking his community

supervision based on the unchallenged grounds. See id. Because we need not further address his

second point of error, we overrule it. See id.




                                                 4
III.   Conclusion

       We affirm the trial court’s judgment.




                                               Bailey C. Moseley
                                               Justice

Date Submitted:       March 28, 2017
Date Decided:         April 21, 2017

Do Not Publish




                                                 5